Citation Nr: 1400024	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-30 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle condition, to include as secondary to the Veteran's service-connected conditions.  

2.  Entitlement to service connection for a right ankle condition, to include as secondary to the Veteran's service-connected conditions.  

3.  Entitlement to service connection for a left hip condition, to include as secondary to the Veteran's service-connected conditions.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for a bilateral ankle condition and a left hip condition, as secondary to his service-connected conditions.  The Veteran has been granted service connection for a right hip replacement, evaluated at 30 percent disabling; degenerative disc disease of the lumbar spine (formerly Strumpell-Marie Spondylitis), evaluated as 20 percent disabling; and right knee arthrotomy, evaluated as 10 percent disabling.  The Veteran believes that his ankylosing spondylitis has caused his service-connected conditions and has spread to his bilateral ankles and left hip.  

For the bilateral ankle condition claim, the Veteran was afforded VA examinations in January 2008 and March 2010, however the Board finds that these examinations were not adequate.  The January 2008 examiner diagnosed the Veteran with bilateral ankle strains, but the examiner did not provide an opinion on the etiology of the condition.  The March 2010 VA examiner diagnosed the Veteran with bilateral heel spurs and opined that the Veteran's bilateral ankle condition was not caused by or a result of his service-connected conditions.  However, the examiner did not address whether the Veteran's bilateral ankle condition was aggravated by his service-connected conditions.  Thus, another opinion is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For the left hip condition claim, the Veteran's service treatments indicate that he presented with left hip pain in service.  Post-service treatment records indicate that the Veteran complained of left hip pain on numerous occasions.  The March 2010 VA examiner found that there was no evidence that the Veteran's ankylosing spondylitis spread to his left hip, however, the examiner did not evaluate the Veteran's left hip condition on a direct basis.  Therefore, another examination is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any bilateral ankle condition(s) found.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Based on the examination and review of the record, the examiner should specifically address the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current bilateral ankle condition was caused by the Veteran's service-connected conditions?

(b) Is it at least as likely as not (50 percent probability) that the Veteran's service-connected right knee, low back or right hip disabilities aggravated any current bilateral ankle condition?  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any left hip condition(s) found.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Based on the examination and review of the record, the examiner should address the following: 

(a) Does the Veteran have any left hip condition(s)? If so, identify the specific diagnosis. 

(b) If the answer to (a) is yes, for each diagnosed disability, answer the following:

(i) is it at least as likely as not (50 percent probability) that any currently diagnosed left hip condition was incurred in or is otherwise related to service in light of the Veteran's in-service diagnosis of left hip rheumatoid arthritis? 

(ii) If the answer to (i) is no, is it at least as likely as not (50 percent probability) that the Veteran's service-connected right knee, low back or right hip disabilities caused or aggravated any currently diagnosed left hip condition?  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examiner is advised of the following:  The Veteran presented with left hip pain while in service in May 1968.  A service treatment note indicates that the Veteran had intermittent pain and swelling after his July 1967 right medial meniscectomy and that he had complained of left hip pain for three weeks.  In July 1968, on examination, the Veteran's left hip was limited to external rotation to 45 degrees with pain and internal rotation to 20 degrees.  The Veteran was diagnosed with rheumatoid arthritis of the left hip and right knee.  The examiner indicated that the Veteran would need therapy in the future and recommended a Physical Evaluation Board.  In August 1968, the Veteran was found to be unfit for duty because of his rheumatoid arthritis.  The Veteran was awarded service connection for right knee rheumatoid arthritis.  

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After the above is complete, readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


